DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-2, 7-9, and 21-34 are currently pending in this application.
	Claims 1, , 21, 23, 26, 28-29, and 31 are amended as filed on 02/17/2022.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-22 of copending Application No. 17/100,395, hereinafter 395. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 1 and 10, 395 taught a quality-of-service monitoring method (claim 1, line 1), comprising: obtaining, by a first node, a service packet of a first service (claim 1, lines 1-3, where the flow contains packets); encapsulating, by the first node, the service packet to obtain a monitoring packet (claim 7, where the monitoring .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-9, and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, claims 1, 21, & 29 contain the limitation that a header is encapsulated “with explicit indication information”.  While the claim does state that the indication information “indicates that the service packet is for monitoring quality of service”, it is still not clear to what, specifically, an explicit indication refers.  For For example, during explicit indication, the monitoring indication may indicate that the sending period of the monitoring packet is 2 seconds.”   As 2 seconds (by itself) is not explicitly stating that the packet is a monitoring packet, it appear that the limitation may refer to something that was added to the packet, that another system could utilize in order to understand that the packet is a monitoring packet.  Thus, for examination purposes, the another system interpretation will be utilized.  However, appropriate correction is required.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 7-9, 21-22, 24-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Haver et al. (Pre-Grant Publication No. US 2018/0075106 A1), hereinafter Haver, in view of Szilagyi et al. (Pre-Grant Publication No. US 2017/0346705 A1), hereinafter Szilagyi, and in further view of Youn et al. (Pre-Grant Publication No. US 2020/0275302 A1), hereinafter Youn.

2.	With respect to claims 1, 21, and 29, Haver taught a quality-of-service monitoring method (0018, lines 1-10, where the QoS is monitored), comprising: obtaining, by a first node, a service packet of a first service (0013, where the encapsulated packet is obtained); encapsulating, by the first node, the service packet to obtain a monitoring packet (figure 5, items 515, 520, where the information is added to the frames in accordance with 0013.  See also, 0015 for a more explicit example of the encapsulation process in making the packet a monitoring packet, and where under broadest reasonable interpretation, when the monitoring information is added to the packet, the service packet has now become a monitoring packet, thus the service packet is encapsulated by a monitoring packet.  For a more explicit showing, see also: 0020, where the flow indicators are added.  Thus, the packets are encapsulated); sending, by the first node, the monitoring packet to a second node (0016.  See also figure 5, item 520).



3.	As for claims 2, 22, and 30, they are rejected on the same basis as claims 1, 21, and 29 (respectively).  In addition, Haver taught wherein the monitoring packet comprises a content of the service packet (0015-0016, where the encapsulated packet is received at the second endpoint device and is a service packet in accordance with 0012).

4.	As for claims 7, 25, and 33, they are rejected on the same basis as claims 1, 21, and 19 (respectively).  In addition, Haver taught wherein a second protocol header of a 

5.	As for claims 8 and 26, they are rejected on the same basis as claims 1 and 21 (respectively).  In addition, Szilagyi taught wherein the first node is a user plane function device (0020, where the devices are transmitting user plane packets)

6.	As for claims 9 and 27, they are rejected on the same basis as claims 1 and 21 (respectively).  In addition, Haver did not explicitly state wherein the first node is a base station (0059).

7.	As for claim 23, is rejected on the same basis as claim 21.  In addition, Youn taught wherein the monitoring packet is a link quality awareness protocol packet (0485, where the QoS metrics of the header carry out the functions of the claimed packet.  Accordingly, LQAP is not defined and thus appears to simply be a name assigned for packets that carry out the claims functions.  See 0156).

8.	As for claim 28, it is rejected on the same basis as claim 27.  In addition, Szilagyi taught wherein the base station is configured to transmit the monitoring packet between 

9.	As for claim 34, it is rejected on the same basis as claim 9.  In addition, Szilagyi taught wherein the first node is a user plane function device (0020, where the devices are transmitting user plane packets).

10.	As for claim 31, is rejected on the same basis as claim 29.  In addition, Szilagyi taught wherein the second node is a user plane function device or base station (0020, where the devices are transmitting user plane packets).

Claims 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Haver, in view of Szilagyi, in view of Youn, and in further view of Cui et al. (Pre-Grant Publication No. US 2018/0295057 A1), hereinafter Cui.

11.	As for claims 23 and 31, they are rejected on the same basis as claims 21 and 29 (respectively).  In addition, the combination of Haver and Szilagyi did not explicitly state wherein the first service is an ultra-reliable low latency communication service.  On the other hand, Cui did teach wherein the first service is an ultra-reliable low latency communication service (0002-0003).  Both of the systems of Szilagyi and Cui are directed towards managing GPRS tunneling systems and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Szilagyi, to utilize URLLC, as taught by Cui, as 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452